Exhibit 10.2

Form of Subscription Agreement

Ampio Pharmaceuticals, Inc.

5445 DTC Parkway, Suite 925

Greenwood Village, Colorado 80111

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with Ampio
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) as follows:

1. As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Investor will purchase from the Company and the Company will issue
and sell to the Investor such number of shares (the “Shares”) of common stock of
the Company (the “Common Stock”) as is set forth on the signature page hereto
(the “Signature Page”) for a purchase price of $4.25 per share.

2. The closing is expected to occur on or about December 27, 2011 (the
“Closing”), subject to the Company’s satisfaction of certain closing conditions
set forth in an agreement entered into between the Company and the placement
agents for the Offering (as defined below).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to the Registration Statement and the Prospectus (as such terms are defined
below).

4. The Company has filed or will file with the Securities and Exchange
Commission (the “Commission”) (i) a prospectus included in the registration
statement (File No. 333-177116) filed with the Commission on October 28, 2011
(the “Base Prospectus”) and (ii) if applicable, a preliminary prospectus related
to the Offering (together with the Base Prospectus, the “Statutory Prospectus”)
and will file with the Commission a final prospectus supplement (together with
the Base Prospectus, the “Prospectus”) with respect to the registration
statement (File No. 333-177116) reflecting the Offering, including all
amendments thereto, the exhibits and any schedules thereto, the documents
otherwise deemed to be a part thereof or included therein by the rules and
regulations of the Commission (the “Rules and Regulations”) and any registration
statement relating to the Offering and filed pursuant to Rule 462(b) under the
Rules and Regulations (collectively, the “Registration Statement”), in
conformity with the Securities Act of 1933, as amended (the “Securities Act”)
including Rule 424(b) thereunder. The Base Prospectus, any Statutory Prospectus
and the pricing information contained in this Subscription Agreement are
collectively the “Time of Sale Disclosure Package”.

5. The Company’s obligation to issue and sell the Shares to the Investor shall
be subject to the receipt by the Company of the purchase price for the Shares
being purchased hereunder as set forth on the Signature Page and the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.
The provisions set forth in Exhibit A hereto shall be incorporated herein by
reference as if set forth fully herein.

6. The Company shall before the opening of trading on the NASDAQ Capital Market
on the next trading day after the date hereof, issue a press release, disclosing
all material aspects of the transactions contemplated hereby. The Company shall
not identify the Investor by name in any press release or public filing, or
otherwise publicly disclose the Investor’s name, without the Investor’s prior
written consent, unless required by applicable laws, rules and regulations.

 

1



--------------------------------------------------------------------------------

7. The Investor represents that (i) it has had full access to the Time of Sale
Disclosure Package prior to or in connection with its receipt of this agreement
and is relying only on such information and documents in making its decision to
purchase the Shares, and (ii) it is acquiring the Shares for its own account, or
an account over which it has investment discretion, and does not have any
agreement or understanding, directly or indirectly, with any person or entity to
distribute any of the Shares.

8. The Investor and the Company each has the requisite power and authority to
enter into this Subscription Agreement and to consummate the transactions
contemplated hereby.

9. Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any purchases or sales of the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Investor first discussed the
transactions contemplated hereby with the Placement Agents or the Company.
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), whether or not against the box, and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers. The Investor covenants that neither it, nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor will engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed or
the transactions contemplated hereby are terminated.

10. The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect affiliation or association with any,
FINRA member or an Associated Person (as such term is defined under FINRA
Membership and Registration Rules Section 1011(b)) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

11. The Investor is knowledgeable, sophisticated and experienced in making, and
is qualified to make decisions with respect to, investments in shares presenting
an investment decision like that involved in the purchase of the Shares,
including investments in securities issued by the Company and investments in
comparable companies. At the time the Investor was offered the Shares, it was,
and as of the date hereof, is either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. The Investor is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

12. This agreement will involve no obligation or commitment of any kind until
this agreement is accepted and countersigned by or on behalf of the Company. All
covenants, agreements, representations and warranties herein will survive the
execution of this agreement, the delivery of the Shares being purchased and the
payment therefor. This agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor. This
agreement will be governed by the internal laws of the State of New York. This
agreement may be executed in one or more counterparts,

 

2



--------------------------------------------------------------------------------

each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument. The Investor acknowledges and
agrees that the Investor’s receipt of the Company’s counterpart to this
agreement shall constitute written confirmation of the Company’s sale of Shares
to such Investor.

13. The Company has entered into a Placement Agent Agreement, dated December 20,
2011, with the placement agents that contains certain representations,
warranties, covenants and agreements of the Company that may be relied upon by
the Investor, which shall be a third party beneficiary thereof. Similarly, the
placement agents shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investors herein.

 

3



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

 

Number of Shares:                         
                                                                      
Purchase Price Per Share: $                      
                                                         
Aggregate Purchase Price: $                      
                                                       

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: December     , 2011

 

 

  INVESTOR   By:                             
                                         
                                                       Print
Name:                                        
                                                                    
Title:                                                                      
                                                    

 

Name that Shares are to be registered:                  
                                         
                                                          

 

Mailing Address:  

 

    

 

    

 

  

 

Taxpayer Identification Number:                       
                                                                                
Manner of Settlement: DWAC   

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)  

 

DTC Participant Number  

 

Name of Account at DTC Participant being credited with the Shares  

 

Account Number at DTC Participant being credited with the Shares  

 

 

4



--------------------------------------------------------------------------------

Agreed and Accepted this      day of December, 2011:

 

AMPIO PHARMACEUTICALS, INC.

 

By:

Title:

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUCTIONS FOR SETTLEMENT

Unless otherwise agreed to by the Company and the Investor, the following
instructions shall govern the delivery of funds and the transfer of the Shares:

 

1. Delivery of Funds

By NO LATER THAN 10:00 A.M. NEW YORK CITY time on December 27, 2011, wire the
purchase price for the Shares of Common Stock to the trust account of American
Stock Transfer & Trust Company, LLC as Escrow Agent, using the wire transfer
instructions below.

The wired funds will be held in escrow pursuant to the Escrow Agreement until
the Closing and will be delivered by the Escrow Agent on your behalf to the
Company upon the satisfaction of the conditions set forth in the Subscription
Agreement to which this Exhibit A is attached.

 

2. Wire Transfer Instructions

 

JPMorgan Chase Bank ABA # 021 000 021 Account No.: 957-341288 Account Name:  
American Stock Transfer & Trust Company, as Agent for Ampio Pharmaceuticals

Please also coordinate with your financial institution to ensure that
transaction fees are not inadvertently deducted from the wired funds prior to
their receipt by JPMorgan Chase Bank.

Contact at the Escrow Agent:

American Stock Transfer & Trust Company LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Marianne B. Rotondo

Tel: 718-921-8238

 

3. Initiation of DWAC and Transfer of Shares

The Shares will be sent from the Company’s transfer agent, Corporate Stock
Transfer, Inc., by DWAC to your prime broker. You must contact your prime broker
and ask them to initiate the DWAC or you will not receive the Shares. The Shares
will only be released after the Company’s receipt of the funds.

 

6